PER CURIAM.
Affirmed. As to Steeprow Enterprises, Inc., see Latour Auto Sales, Inc. v. Stromberg-Carlson Leasing Corp., 385 So.2d 600 (Fla. 3d DCA 1976). As to the individual defendants, not only were their pleadings and affidavits deficient, even if we construe them as an attempt to raise affirmative defenses, they failed to state a viable defense. See Institutional & Supermarket Equip., Inc. v. C & S Refrigeration, Inc., 609 So.2d 66 (Fla. 4th DCA 1992); Kerr-McGee Chemical Corp. v. CHB Farms, Inc., 340 So.2d 483 (Fla. 4th DCA 1976).
DELL, C.J., and HERSEY and WARNER, JJ., concur.